Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.         Claims 1-20 are allowed.
3.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
4.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.         The following is a statement of reasons for allowance: 
Regarding claims 1, 7, 13 and 16, the prior art of record, specifically CN102291222 (see IDS) teaches a method that involves dividing multicarrier system bandwidth into two frequency bands. A terminal is utilized to generate preset band block partition related information to determine frequency number in a multicarrier system. The terminal is utilized to select corresponding broadband codebook of each frequency band. The terminal is utilized to select a corresponding sub codebook broad band frequency demultiplier based on a codebook of each frequency band. The terminal is 
Rahman et al (US 20170302353) teaches a method for a channel state information (CSI) feedback. The method comprises receiving CSI feedback configuration information for the CSI feedback including a spatial channel information indicator based on a linear combination (LC) codebook, wherein the spatial channel information comprises at least one of a downlink channel matrix, a covariance matrix of the downlink channel matrix, or at least one eigenvector of the covariance matrix of the downlink channel matrix; deriving the spatial channel information indicator using the LC codebook that indicates a weighted linear combination of a plurality of basis vectors or a plurality of basis matrices as a representation of at least one of a downlink channel matrix, a covariance matrix of the downlink channel matrix, or at least one eigenvector of the covariance matrix of the downlink channel matrix; and transmitting over an uplink channel, the CSI feedback including the spatial channel information indicator.
Ko et al (US 9312937) teaches measuring a downlink channel from a downlink signal received from a base station. Two pre-coding matrix indicators (PMIs) of the downlink channel are determined based on the measurement of the downlink channel and are transmitted to the base station, for respectively indicating two pre-coding vectors that include two elevation angle components of a multi-antenna of the base station. The second elevation angle component is determined based on the value of the first elevation angle component.
However, none of the prior arts cited alone or in combination provides the motivation to teach a precoding vector indicating method, comprising: generating first h frequency domain unit group in the R frequency domain unit groups are used to construct a precoding vector corresponding to one or more frequency domain units in the rth frequency domain unit group, wherein each of the R frequency domain unit groups comprises one or more frequency domain units, wherein 1 < r < R, R > 2, and wherein both r and R are integers; and sending the first indication information as recited in claim 1 and similarly in claims 7, 13 and 16.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou et al (US 7782573) discloses receiving a set of symbols from a set of sub-carriers at a receiver. A set of indices of codeword is selected corresponding to a codebook of pre-coding weighting matrices for the sub-carriers based on vector quantization compression of the codeword.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        January 14, 2022